Order entered December 30, 2019




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                   No. 05-19-01510-CR
                                   No. 05-19-01512-CR
                                   No. 05-19-01542-CR
                                   No. 05-19-01543-CR

                        IN RE JOSEPH KELLY DINGLER, Relator

                Original Proceeding from the 439th Judicial District Court
                                Rockwall County, Texas
            Trial Court Cause Nos. 2-19-0859, 2-19-0860, 2-19-0763 & 2-19-0764

                                        ORDER
       Base on the Court’s opinion of this date, we DISMISS these original proceedings for

want of jurisdiction.


                                                  /s/   BILL PEDERSEN, III
                                                        JUSTICE